FILED
                                NOT FOR PUBLICATION                         DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 HIMAWAN IMANUROFIQ,                                No. 07-72701

                 Petitioner,                        Agency No. A096-070-675

   v.
                                                    MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                               Submitted December 15, 2009 **

Before:          GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Himawan Imanurofiq, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

/Research
that were conducted in absentia. Reviewing for abuse of discretion, Celis-

Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir. 2002), we deny in part and

dismiss in part the petition for review.

        The agency did not abuse its discretion in denying Imanurofiq’s motion to

reopen because the evidence he submitted was insufficient to establish

“exceptional circumstances.” See id. at 891-92. Imanurofiq’s contention that he

should not have been required to produce additional medical documentation is

unavailing. See id. at 892. Imanurofiq’s contention that reopening was not barred

where the government did not affirmatively oppose the motion is unpersuasive.

Accordingly, Imanurofiq’s due process claim fails. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error for due process violation).

        We lack jurisdiction to review Imanurofiq’s claim that he was unaware of

the correct hearing time because he failed to raise the issue before the agency. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (explaining that this court

lacks jurisdiction to review contentions not raised before the agency). We deny

Imanurofiq’s request to remand to the agency for consideration of the new claim.

        We do not consider the declarations Imanurofiq has submitted for the first




/Research                                  2                                  07-72701
time on petition for review. See 8 U.S.C. § 1252(b)(4)(A); Fisher v. INS, 79 F.3d
955, 963 (9th Cir. 1996) (en banc).

        Respondent’s motion to strike is denied as moot.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




/Research                                 3                                 07-72701